PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BROUZES et al.
Application No. 16/713,592
Filed: December 13, 2019
Attorney Docket No. FBPB-001/01US 337835-2002
For: SAILING VESSEL
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed March 4, 2021, to expedite consideration of the petition under 37 CFR 1.55(f), February 22, 2021, to accept a certified copy of the foreign application.

The petition under 37 CFR 1.182 is hereby GRANTED to the extent that the petition fee under 37 CFR 1.17(f) has been received. Accordingly, the petition under CFR 1.55(f) is being considered out of turn.

37 CFR 1.55(f)(3) provides that:

If a certified copy of the foreign application is not filed within the time period specified in Paragraph (f)(1) of this section in an application under 35 USC 111(a) or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 USC 371, and the exceptions in paragraphs (h) and (i) of this section are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in 
§ 1.17(g).

Accordingly, a grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g). 

The petition fails to comply with item 2) above. In this regard, a showing of good and sufficient cause for the delay has not been presented. Specifically, petitioner did not provide an explanation as to why the certified copy of the foreign application was delayed. Therefore, the petition under 37 CFR 1.55(f) is DISMISSED.



By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users of EFS-Web may alternatively submit their response to this decision via EFS-Web.


Any questions concerning this matter may be directed to the undersigned at (571) 272-3226. 



/ANDREA M SMITH/Andrea Smith
Lead Paralegal Specialist, Office of Petitions